UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SAMUEL DAVID PACHECO,                             §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:18-CV-13
                                                  §
S. GUSTAFASON, et al.,                            §
                                                  §
                Defendants.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff Samuel David Pacheco, proceeding pro se, filed this civil rights lawsuit. The

court previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending

dismissal of this lawsuit without prejudice pursuant to Federal Rule of Civil Procedure

4(m).

         The court has received the magistrate judge’s Report and Recommendation, along with the

record, pleadings, and all available evidence. No objections were filed to the Report and

Recommendation.

                                              ORDER
         Accordingly, the findings of fact and conclusions set forth in the magistrate judge’s Report

and Recommendation are correct and the report is ADOPTED. A final judgment shall be entered

dismissing this lawsuit pursuant to Federal Rule of Civil Procedure 4(m).

         SIGNED at Beaumont, Texas, this 4th day of September, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
